Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 11/30/2020 have been fully considered but they are moot in view of new ground(s).

Claim Objections
Claims 5 and 16-17 are objected to because of the following:  
Claims 5 and 16 recite the limitation “determining a zero window display,” in line 2 respectively. 
Claim 17 recites the limitation “displays … a zero window display,” in line 2. 
The specification discloses a zero window delay NOT a zero window display, see e.g. [0066]. 

Claims 5 and 16 recite the limitation “excess of a capacity first network device,” in lines 10 and 12 respectively. It should be changed to “in excess of a capacity of the first network device.”

Claims 5 and 16 recite the limitation “substracts the zero window delay,” which should be changed to “subtracts the zero window delay.”

These ambiguities render the scope of the claims unclear, thus the interpretation of the claims is in light of such ambiguities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
substracts the zero window delay from the advertised window delay.” However, the “zero window delay” and the “advertised window delay” have not been clearly determined/calculated in the claims, i.e. the “zero window delay” and the “advertised window delay” both are not assigned any values. 
The claims mark a “zero window delay start time,” “a zero window delay end time,” “an advertised window delay start time,” “an advertised window delay end time,” and “a total advertised window delay.” The claims never define/calculate the “zero window delay” and the “advertised window delay.”
The claims should clearly define the values of the “zero window delay” and the “advertised window delay” in order to subtract one from the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20120290709) in view of Greer “The TCP Window” and Wang et al. (US 20110222447), and in view of Curley et al. (US 20020120727).

Regarding claim 5, Roberts discloses a network monitoring device (Fig. 2, network test instrument 26) performing a method for determining an advertised (reporting the amount of data transfer delay caused thereby; abstract) and 
zero window display in a communication network (to know if zero window events were actually having an effect on data transfer and resulting in delay and to know the amount of any such delay; [0005]), 
the method comprising:
monitoring, via a network monitoring device, an exchange of data between at least a first network device and a second network device (network test instrument 26 is attached to the network, and observes transmissions on the network to collect data and analyze and produce statistics thereon and to determine the TCP zero window events and their effect on data transfer delay; [0021]);
intercepting network data from the exchange of data between at least the first network device and the second network device (FIG. 4 is a flow chart of steps performed by a network test instrument. A packet is received at block 46, decision block 48 examines whether the packet is a zero window advertisement from A to B; [0025, 0033]);
determining, via analysis of the intercepted network data by the network monitoring device, that the first network device ceased transmission of data caused by an amount of non-acknowledged data by the second network device (zero window advertisement notifies the sender (server) to halt TCP transmission; [0003].
CLIENT acknowledges receiving the 10 segments of data (ack: 11) but also advertises a window size 0 (win: 0), which starts a potential zero window delay event 44. CLIENT then acknowledges the second sequence of data (seq: 11) by sending ack: 21, but still is advertising zero window (win: 0); [0022].
Note that the sender stops transmitting after receiving ack: 11 with win: 0 (for sequence 1 with 10 segments of data), at this time it has not received acknowledgement ack: 21 (for sequence 11 with 10 segments of data));
marking, via the network monitoring device, an advertised window delay start time when the first network device ceases transmission of data (decision block 48 examines whether the packet is a zero window advertisement from A to B and whether zwd start is zero. If so, the current time is stored in zwd start at block 50, indicating the starting time of a possible zero window data delay event; [0033].
Note that the sender stops transmitting due to zero window advertisement from the receiver. The monitoring tool would mark the start time of zwd when a zero window advertisement is sent from the receiver and the sender stops transmitting);
determining, via the network monitoring device, that the first network device continues transmission of data once the non-acknowledged data is acknowledged by the second network device (CLIENT then acknowledges the second sequence of data (seq: 11) by sending ack: 21. Eventually, CLIENT sends ack 21 with a window size of 50 (ack: 21 win: 50 which signals the end of the potential zero window delay. Next, SERVER resumes data transmission with seq: 21 data: 10, which implies that SERVER was waiting to send further data; [0022-0032]);
marking, via the network monitoring device, an advertised window delay end time when the first network device continues transmission of data (If decision block 52 results in true, block 54 stores a time stamp in zwd_stop, the end time of a possible zero window event; [0034].
decision block 58 is entered, wherein it is determined whether the received packet is a data packet from B to A and if zwd_possible was not equal to zero (meaning that data transmission has started again and a potential zero window delay time had been calculated). If true, this confirms that the possible zero window delay was an actual delay, because B was delaying sending data to A; [0035]); and
determining a difference between the advertised window delay start time and the advertised window delay end time to yield a total advertised window delay (compute the value of zwd_possible to be zwd_stop minus zwd_start, giving an elapsed time between the start and stop time of the possible zero window delay. Zwd_possible contains the value that could be the zero window delay value. because B was delaying sending data to A, so block 60 stores the delay time in a variable flow.zwd; [0034-0035]).
Roberts does not expressly disclose determining via analysis of the intercepted network data by the network monitoring device, that the first network device received data from the second network device in excess of a capacity first network device thereby causing the first network device to reduce a transmission control protocol (TCP) window to zero; marking a zero window delay start time once the first network device receives data in excess of the capacity; determining that the TCP window size for the first network device increases from zero; marking a zero window delay end time once the TCP window size increases from zero; wherein the amount of non-acknowledged 
In an analogous art, Greer discloses determining via analysis of the intercepted network data by the network monitoring device, that the first network device received data from the second network device in excess of a capacity first network device thereby causing the first network device to reduce a transmission control protocol (TCP) window to zero (In the trace file, there is an example of a dropping TCP Window that eventually halts the file transfer. TCP window start to drop from the maximum of 65,535. In packet number 138, the receiver advertises a receive window of 2299. We see one more full size data packet, then the sender can’t send any more data because the TCP Receive Window on the receiver is full. A device advertises the current size of its TCP Window in the TCP Header information telling the other side of the connection the size of its TCP receive buffer; page 2);
marking a zero window delay start time once the first network device receives data in excess of the capacity (TCP window graph, e.g., at 0.015s; page 4);
determining that the TCP window size for the first network device increases from zero (client sends an ACK with an updated TCP Window of 65,535 (i.e., the maximum standard TCP Window Size). It cleared the TCP Receive buffer and it is ready for more data. TCP window graph shows TCP window size increasing from zero; page 3-4);
(TCP window graph, e.g., at 0.033s, the TCP window is at 65,535 bytes; page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to add the features of Greer to the disclosure of Roberts in order to efficiently monitor and detect network performance problems and remedy such problems (Greer; page 4). 
The combination of Roberts and Greer does not expressly disclose wherein the amount of non-acknowledged data by the second network device exceeds a previously advertised window from the first device; and wherein the network monitoring device substracts the zero window delay from the advertised window delay if the zero window delay occurs coincident with the advertised window delay.
In an analogous art, Wang discloses wherein the amount of non-acknowledged data by the second network device exceeds a previously advertised window from the first device (When the difference of the frame number (N1) of the current received I-frames and the frame number (N2) of the I-frame for which ACK has been sent (i.e. the number of I-frames on the receiver side for which ACKs have not been sent) closely reaches (i.e. is close to) the window size (WS) of the receiving window on the receiver side, if the receiver still has not send an ACK actively to the sender, the sender will have to stop transmitting data when the receiving window of the receiver is full; [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to add the features of Wang to the disclosure of (Wang; [0022]). 
The combination of Roberts, Greer, and Wang does not expressly disclose wherein the network monitoring device substracts the zero window delay from the advertised window delay if the zero window delay occurs coincident with the advertised window delay.
In an analogous art, Curley discloses wherein the network monitoring device substracts the zero window delay from the advertised window delay if the zero window delay occurs coincident with the advertised window delay (Until the TCP protocol header update (with a modified non-zero window size) is sent from the client 10 to the server 14 happens, there was dead period of time that would normally count against network transport (TCP) latency time. However, if the amount of time spent in this state is maintained, this time can be discounted from the network transport time. Such client processing time may, thus feature, in one example: use of TCP zero byte windows sent by the client to account for time spent as web client processing time. discounting this calculated time from network transport time. window update by the client 10 and the (following this) first non-zero byte TCP window update by the client 10 is the HTTP client processing time that can be subtracted to obtain a another measure of network latency; [0220-0223]).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to add the features of Curley to the disclosure of (Curley; [0008-0009]).

Regarding claim 6, the combination of Roberts, Greer, Curley, and Wang, particularly Roberts discloses displaying, via a display of the network monitoring device, analysis data (network analysis device 16 is also connected to the network, and may include a user interface 18 that enables a user to interact with the network analysis device to operate the analysis device and obtain data therefrom, whether at the location of installation or remotely from the physical location of the analysis product network attachment; [0017]).
Greer discloses displaying the total advertised window delay and the zero window delay (TCP window graph shows length of the TCP zero window; page 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to add the features of Greer to the disclosure of Roberts, Curley, and Wang in order to efficiently monitor and detect network performance problems and remedy such problems (Greer; page 4). 

Regarding claim 7, the combination of Roberts, Greer, Curley, and Wang, particularly Wang discloses wherein the first network device ceases transmission of data when the amount of non-acknowledged data by the second network device exceeds a previously advertised window of the first network device  (When the difference of the frame number (N1) of the current received I-frames and the frame number (N2) of the I-frame for which ACK has been sent (i.e. the number of I-frames on the receiver side for which ACKs have not been sent) closely reaches (i.e. is close to) the window size (WS) of the receiving window on the receiver side, if the receiver still has not send an ACK actively to the sender, the sender will have to stop transmitting data when the receiving window of the receiver is full; [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to add the features of Wang to the disclosure of Roberts, Curley, and Greer in order to decrease transmission interruptions by dynamically adjusting the ACK timeout value on the receiver side according to the variation of the transmission condition, which improves the data transmission speed and bandwidth utilization (Wang; [0022]). 

Regarding claim 8, the combination of Roberts, Greer, Curley, and Wang, particularly Roberts discloses wherein the first network device and the second network device include at least one of a client and a server (FIG. 3 SERVER 20' (sender) and CLIENT 10'' (receiver); [0022]).

Regarding claim 16, the claim is interpreted and rejected for the reasons stated in claim 5. Furthermore, the combination of Roberts, Greer, Curley, and Wang, particularly Roberts discloses a network monitoring device (network test instrument 26; [0021]).


Regarding claim 18, the claim is interpreted and rejected for the reasons stated in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francini et al. (US 20150236966), “Controlling a size of a congestion window of an information transmission connection (ITC).”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413